J-A07036-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    KEVIN M. KAPLAFKA, JR.                       :    IN THE SUPERIOR COURT OF
                                                 :         PENNSYLVANIA
                       Appellant                 :
                                                 :
                                                 :
                v.                               :
                                                 :
                                                 :
    PENNSYLVANIA STATE POLICE, COL.              :    No. 1110 MDA 2020
    TYREE BLOCKER, LT. COL. ROBERT               :
    EVANCHICK, LT. COL. LISA                     :
    CHRISTIE, LT. WILLIAM BOWAN,                 :
    CAPT. MARGARET DROPINSKI, CAPT.              :
    MAURICE TOMLINSON, AND JEREMY                :
    RICHARDS                                     :

                  Appeal from the Order Entered July 31, 2020
    In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                              2020-CV-02582-MD


BEFORE:      BOWES, J., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                  FILED: APRIL 1, 2021

        Appellant, Kevin M. Kaplafka, Jr., appeals from the Order entered in the

Court of Common Pleas of Dauphin County on July 31, 2020, sustaining

preliminary objections and disposing of all remaining claims, after the case

had been transferred to the trial court from the Commonwealth Court. The

matter concerns allegations by Appellant against the Pennsylvania State Police

(PSP) and related entities concerning his employment and termination.

Because     jurisdiction   properly    lies    with   the   Commonwealth   Court   of

Pennsylvania, we transfer this appeal.

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A07036-21



      On November 15, 2018, Appellant filed a Petition for Review in the

original jurisdiction of the Commonwealth Court seeking a writ of mandamus

to compel the (PSP) and numerous PSP Officers (collectively Respondents) to

reinstate Appellant as a state trooper at the Pennsylvania State Police

Academy.     Respondents filed preliminary objections in the nature of a

demurrer and filed additional preliminary objections raising the affirmative

defenses of statute of limitations and sovereign immunity, to which Appellant

filed preliminary objections.

      Upon review, the Commonwealth Court, in an unreported Memorandum

Opinion and Order filed on February 7, 2020, sustained Appellant’s preliminary

objections to Respondents’ preliminary objections raising the affirmative

defense of statute of limitations and sovereign immunity to Appellant’s Petition

and struck those preliminary objections of Respondents. The Court also

sustained Respondents’ preliminary objections to Counts I and II of the

Petition for Review and dismissed those counts. Noting it lacked jurisdiction

over the tort claims raised in Counts III and IV of the Petition, the

Commonwealth Court transferred those claims to the Dauphin County Court

of Common Pleas along with Respondents’ preliminary objections to the same

for disposition.

      In its “Court Opinion Pursuant to Pa.R.A.P. 1925(a),” the trial court

explained what transpired upon remand as follows:


           [Appellant], formerly a Pennsylvania state trooper, appeals
      from an Order issued by this court on July 31, 2020. The Order

                                     -2-
J-A07036-21


     sustained preliminary objections filed by [PSP] and numerous
     employees thereof to Plaintiff’s Petition for Review (Complaint).
     Specifically, the Order dismisses, on sovereign immunity grounds,
     Plaintiff’s alternative causes of action against [Respondents] for
     tortious interference with contractual relations (Count III) and
     tortious interference with prospective relations (Count IV).
            Upon review of the issues raised on appeal, this [c]ourt
     agrees with [Appellant] that the July 31, 2020 Order was issued
     in error. The record reveals that on February 7, 2020, prior to
     transferring this case to Dauphin County, the Commonwealth
     Court issued an opinion and order addressing [Appellant’s]
     preliminary objections to [Respondents’] preliminary objections.
     See Kaplafka v. Pennsylvania State Police, et al. No. 634 M.D.
     2018, 2020 WL 598235 (Pa.Commw.Ct. Feb 7, 2020). In its ruling
     the Commonwealth Court sustained [Appellant’s] objections,
     agreeing with him that sovereign immunity had been raised
     prematurely and directing that [Respondents’] preliminary
     objections raising sovereign immunity to Counts III and IV be
     stricken. Id. at *4.
            As such, this [c]ourt, in its July 31, 2020 Order, improperly
     disposed of preliminary objections that the Commonwealth Court
     had previously stricken. Upon this [c]ourt reacquiring jurisdiction,
     we will address “the remaining preliminary objections” to Counts
     III and IV, as directed by the Commonwealth Court. Id. at *8.

Court Opinion Pursuant to Pa.R.A.P. 1925(a), filed 9/21/20, at 1-2

(unnumbered).

     In his brief, Appellant presents the following Statement of the Questions

Involved:

     1.     Has the Dauphin County Court conceded that it erred in
     entering its July 31, 2020 Order disposing of [Respondents’]
     demurrers, which raised a sovereign immunity defense to Counts
     III and IV of the Petition, in the face of the Commonwealth Court’s
     prior February 7, 2020 Opinion and Order in the same case,
     striking the same preliminary objections as improper?

     2.    Does the rule of “coordinate jurisdiction” and/or the “law of
     the case” doctrine support the Dauphin County Court’s concession
     that it erred in failing to recognize, honor, and respect the
     Commonwealth Court’s prior February 7, 2020 Opinion and Order?

                                    -3-
J-A07036-21




      3.    When faced with [Appellant’s] transferred Counts III and IV,
      as well as the very same preliminary objections to those Counts
      that were previously stricken by the Commonwealth Court, should
      the Dauphin County Court have simply entered an Order, adopting
      the prior ruling of the Commonwealth court directing
      [Respondents] to file an Answer to [Appellant’s] Petition?


      4.     Even assuming that it was proper for the Dauphin County
      Court to ‘dispose of’ [Respondents’] demurrers raising a sovereign
      immunity defense to Counts III and IV (which, it was not), did the
      Dauphin County Court err in sustaining those demurrers and
      failing to recognize (as the Commonwealth Court expressly held),
      that the defense of sovereign immunity may be raised only as New
      Matter in an Answer?


      5.     Even assuming that it was proper for the Dauphin County
      Court to ‘dispose of’ [Respondents’] demurrers raising a sovereign
      immunity defense to Counts III and IV (which, it was not), was
      the Dauphin County Court Order sustaining those demurrers also
      erroneous because the face of the Petition fails to establish that
      sovereign immunity applies, especially since whether particular
      acts or conduct of state officials or employees ware within the
      ‘scope of their duties’ is ordinarily a question of fact for the jury
      at trial, and not one for resolution on preliminary objections?


Brief for Appellant at 4-5.

      Prior to addressing this appeal, we first consider whether the

Commonwealth Court has jurisdiction. See Blount v. Philadelphia Parking

Authority, 965 A.2d 226, 229 (Pa. 2009) (stating that a reviewing court may

raise the issue of whether the court has subject matter jurisdiction over an

action sua sponte). The instant matter initially was filed in the Commonwealth

Court under its original jurisdiction, and that Court previously authored a

Memorandum Opinion herein. Indeed, under section 761 of the Judicial Code,


                                      -4-
J-A07036-21


the Commonwealth Court, with some exceptions, has exclusive original

jurisdiction over all civil actions against the Commonwealth government,

including an officer acting in his official capacity. 42 Pa.C.S.A. § 761.1

Moreover, to the extent prescribed by general rule, the Commonwealth Court

has ancillary jurisdiction over any claim that is related to a claim within its

exclusive original jurisdiction. See Section 761(c) of the Judicial Code, 42

Pa.C.S.A. § 761(c).

       As we have long stated, “[W]e should be most cautious in assuming

jurisdiction over matters that properly belong before the Commonwealth

Court.” Lara, Inc., v. Dorney Park Coaster Co., Inc., 534 A.2d 1062, 1066

(Pa.Super. 1987).        Thus, in order to avoid potential conflicting lines of

authority, and mindful of the Commonwealth Court’s original jurisdiction and

familiarity with the instant matter, which Appellant references numerous times

in the issues he presents for appellate review, we conclude that jurisdiction

properly lies with our sister court, and we transfer this appeal to the

Commonwealth Court. Pa.R.A.P. 752(a).2


____________________________________________


1 For instance, the Commonwealth Court does not have original jurisdiction
over actions against the Commonwealth government in the nature of trespass
as to which the Commonwealth government formerly enjoyed sovereign or
other immunity. 42 Pa.C.S.A. § 761(a)(1)(v).
2 This rule states that “[t]he Superior Court and the Commonwealth Court, on

their own motion or on application of any party, may transfer any appeal to
the other court for consideration and decision with any matter pending in such
other court involving the same or related questions of fact, law or discretion.”



                                           -5-
J-A07036-21


     Appeal transferred to Commonwealth Court. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/01/2021




                                  -6-